Case 6:19-cv-06108-SOH Document 77                Filed 01/07/21 Page 1 of 1 PageID #: 385




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

ALEX JEROME THOMAS, JR.                                                             PLAINTIFF

v.                                  Case No. 6:19-cv-06108

JANE DOE/NURSE AMANDA                                                            DEFENDANT

                                            ORDER

        Before the Court is the Report and Recommendation filed November 17, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 75). Judge Bryant recommends that the Court dismiss Plaintiff’s Complaint without

prejudice for failure to comply with the Court’s Local Rules and Orders and failure to prosecute

this case.

        Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 75) in

toto. Plaintiff’s Complaint is hereby DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 7th day of January, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
